An appeal having been entered herein from an order denying a temporary restraining order to prevent the defendants from expending for any office, department, division, purpose or object other than for interest on bonds any part of the moneys appropriated by the Appropriation Ordinance of the City of St. Petersburg, Florida, numbered 737-A and the tax levy resolution of said City, both dated August 17, 1931, for interest on bonds of said City of St. Petersburg, and it appearing to the Court that it is indispensable to protect the rights of appellants and the subject matter involved in this appeal that this order be issued
NOW, THEREFORE, by virtue of the power of this Court conferred by Section 5 of Article V of the Constitution of this State to "issue all writs necessary or proper to the complete exercise of its jurisdiction" it is hereby ordered, *Page 732 
adjudged and decreed that the appellees and each of them, to-wit: Henry W. Adams, Jr., R. G. Blanc, William J. Cermack, J. Walter Lanier, Glenn Miller, Frederic W. Webster and Alvin J. Wood, individually and as and constituting the City Council of the City of St. Petersburg, Florida, W. M. Cotton, individually and as City Manager of said city, Frank Wilson, individually and as Director of Finance of said City, and The City of St. Petersburg, a municipal corporation, and their respective successors, agents and employees are hereby restrained and enjoined until the further order of this Court, from expending for any office, department, division, purpose or object other than for interest on bonds any part of the moneys appropriated by the Appropriation Ordinance of the City of St. Petersburg 737-A and the tax levy resolution of said City, dated August 17, 1931, for interest on bonds of said City of St. Petersburg, which moneys so appropriated are 50 per cent of all money collected for unpledged taxes which were delinquent on June 30, 1931, and 54.06 per cent of all moneys collected for or in respect to taxes for the year 1931 on property located in the area or district described in Section 1 of said tax levy resolution, 52.06 per cent of all moneys collected for or in respect to taxes for the year 1931 on property located in the area or district described in Section 3 of said tax levy resolution, 49.82 per cent of all moneys collected for or in respect to taxes for the year 1931 on property located in the area or district described in Section 5 of said tax levy resolution, and 44.57 per cent of all moneys collected for or in respect to taxes for the year 1931 on property located in the area or district described in Section 7 of said tax levy resolution whether said moneys so appropriated to bond interest have been credited to other accounts of said city or not. *Page 733 
KENNETH M. KEEFE, JOHN S. HARRIS, HENRY HART AND FRED P. HAYWARD, Appellants, vs. HENRY W. ADAMS, JR., R. G. BLANC, WILLIAM J. CERMACK, J. WALTER LANIER, GLENN MILLER, FREDERICK W. WEBSTER AND ALVIN J. WOOD, individually and as and constituting the City Council of the City of St. Petersburg, Florida, W. M. COTTON, individually and as City Manager of said City, FRANK WILSON, individually and as Director of Finance of said City, and THE CITY OF ST. PETERSBURG, a municipal corporation, Appellees.